The judgment of the Supreme court was entered,
Per Curiam.
Wengert was without doubt a competent witness. He was no party to the suit, and had been released from all liability on his implied warranty of title. He would have been a good witness before tne Act of 1869, which made no one incompetent who was competent before. It was not irrelevant to show the intimate relation between Wright and Wengert. The answers of the learned court to the plaintiffs’ second and third points put the case to the jury upon the true question. It is certainly proper for the jury in an action of replevin to find for the plaintiff’ some of the goods, and as to the rest, for the defendant, and judgment may be entered on such a verdict.
Judgment affirmed.